Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 1 of 18

Conrado Cantu
#51684-179

FMC Lexington

PO Box 14500
Lexington, KY 40512

Honorable Judge Marina Garcia-Marmolejo
United States District Court

March 5, 2019
Re: 1:05CRO0458-001
Dear Judge Garcia-Mamolejo,

I want to begin this letter by thanking you for your prior kindness
and grace. I believe that in light of the First Step Act, I am eligible
to apply for a reduction of sentence under the compassionate release
standards.

Judge, I want you to know that I apologize for my past transgressions
against the law. For many years, those selfish choices that separated me
from my family have bee@m a heavy burden on my heart. I was absent physically
from my children, and I know that every little girl's first hero in life
is supposed to be her father. In 2017, I lost my beloved daughter Beverly,
and it hurt me deep inside because when she was sick I should have been
there to comfort her in her last days.

Judge Garcia-Marmolejo, IT know that you have shown me great mercy
previously, and I come again before you in hopes for grace. As you know,
T am 63 years old now. Iam aman who loves my children and who appreciates
his freedom. Today and for the rest of my days, I am committed to living
a life following Christ's lead. My hope is to be remnited with my children,
and now my three grandchildren.

I want to be a father and grandfather that my children, and grandchildren
admire. I know that there is nothing more important in life than God first,
and then my family. I can assure you that when I leave prison I will be
living a law-abiding life because I appreciate my freedom. My hope is that
you will find me worthy of a second chance to reclaim my life a little bit
earlier than currently expected.

Blessings to you Judce

=“,

aa )
a a
C preeda’
Conrado Cant
 

+ Sehpeg aervonerin

SUBJECT: First Step Act U .
DATE. Cr: Fist Se ep Act Update r-00458 Document 314 Filed on 03/29/19 in TXSD Page 2 of 18

First Step Act Update:

As you know, the First Step Act includes Section 403 -- the Elderly Home Detention Pilot Program -- in which inmates 60 years
of age and older, who have served 2/3 of their sentence, are eligible for transfer to home confinement. According to the
language of the law, this program should now be in effect at all BOP facilities as it began fiscal year 2019 (starting retroactively
from October 1, 2018) through September 30, 2023.

Until now inmates who have tried putting in requests for the elderly program were being told that these requests cannot be
processed because they have not yet received guidance from central office and there is still is no operations memo.

If you are eligible for the elderly program (even if you only have completed 2/3 of your sentence when you add the good time)
we now have an important and exciting update, that an inmate was indeed already released from Otisville FPC on March 6 and
transferred to home confinement with this program. We believe this opens an opportunity for other eligible inmates to go back to
their case managers and wardens and ask for this program. They can make mention that there was an inmate at Otisville Camp
who was placed on home confinement with this program, which they can confirm. We are happy to help you and contact the
warden for you if your unit team is not processing your paperwork for this program. However first you need to submit a request
on your own and then we can follow up with the Warden.

May we always have good news to share!
Best regards,

Rabbi Weiss
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 3 of 18

IN THE UNTTED STATES DISTRICT COURT
FOR THE

 

)
x )
CONRADO CANTU )
Petitioner )
)
vs. ) Case No: 1:05-CcR00458-001
)
UNITED STATES OF AMERTCA )
Respondent )
)
x )

 

 

MEMORANDUM OF LAW IN SUPPORT OF REQUEST
FOR RELIEF PURSUANT TO THE FIRST STEP ACT,

18 USC § 4205 (g), and 18 USC § 3582

 

President Abraham Lincoln once said, "I have always found that mercy

bears richer fruits than strict justice."

Petitioner Conrado Cantu hereby moves this Court pro-se' for relief

pursuant to 18 USC § 3582.

I. CASE SUMMARY
Mr, Cantu was charged with various offenses in 2005. As a result of
those charges he entered ~ plea of guilt to Count 1, which charged a violation
of 18 USC § 1962 (c), a RICO violation.
On January 4, 2006, Honorable Judge Hilda G. Tagle imposed a term of
290 months imprisonment. On August 15, 2018 this Honorable Court bestowed
its grace on Mr. Cantu, and reduced his term of imprisonment to 210 months

1
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 4 of 18

pursuant to a notion to seduce sentence under 18 USC § 3582 (c)(2).

II. APPLICABLE LEGAL PRINCIPLES

 

The Federal Bureau of Prisons Program Statement 5050.49, § 571.60,
571.61 and 3572.40, governing compassionate release under 18 USC 4205 (g),
allows for prisoners to request that the Warden petition the Court for a
Reduction in Sentence for Elderly Inmates. In the event the Warden does
not respond within thirty (30) days of that request, pursuant to Section

603 of the First Step Act a prisoner can now seek recourse from the Court.

III. ANALYSIS

Mr. Cantu submits that he meets the criteria for a reduction in se@mtence,
and has made a formal request to Warden Quintana on January 19, 2019, and
followed that up with an inquiry on March 2, 2019 (Exhibit A). Mr. Cantu
is now 63 years old, and submits that he is no longer a threat to public
safety.

Mr. Cantu is a man who has a new-found respect for the rule of law.
He understands that all roads in life for good or evil begin with one small
step, when we choose the path, we choose our destination. Mr. Cantu accepted
responsibility for his poor choices and went of to Federal Prison. There
were two roads to choose from as prison is rife with difficulties - one
of negativity, and or one of positivity and self-betterment. Mr. Cantu
made the conscious choice to choose the latter.

Along these lines, he completed numerous life skills training programs

that include family reunification, employment after prison, managing people,

tw
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 5 of 18

keyboarding, 219 hours of computer vocational training, among others (Exhibit
B). He also completed the intemationally known Financial Peace University
program, and over 240 hours of Rosetta Stone in both Italian and French.

Most importantly he has completed a vocational Culinary Arts class and is
now certified to be a chef.

Mr. Cantu has a loving and caring family that are not only supportive,
but also committed to helping him with a successful re-entry to society.

At the top of that list is his son, Conrado Cantu, Jr., who is a 34 year
old doctor in the Corpus Christi, Texas area. If released, Mr. Cantu would
be living with his son, and his son's wife at 3610 Grassmere Dr, Corpus
Christi, Texas 78415.

From prison Mr. Cantu was and always has been committed to being the
best father he could be to all of his children urging them to be the best
people that they could be. In 2017, he lost his daughter Beverly at 35
years old due to an illness. He reports that this an losing his mother
in 2012 were the toughest things he faced while in prison. He was comforted
by his last conversation with his daughter when Beverly told him, "Dad,
don't worry, I am saved, I will see you in Heaven."

Mr. Cantu is a true believer in Christ and has been living his life
putting God first. He has learned to appreciate what the Framer's found
so important: life, liberty, and the pursuit of happiness. He is committed
to never again making the choices that stripped him of his liberty, and
separated him from his family.

When Mr. Cantu is released from prison he plans to find employment

in the food business. He has a sincere desire to help others, and would
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 6 of 18

like to work at a kitchen in the hospital so that he can witness to those

in need of Christ at some of their most vulnerable and needy times. He

also plans to assist with any youth groups at his home church sharing his
story. Mr. Cantu's desires to help others are evidenced by Exhibit C attached

here. Herein a federal corrections counselor wrote, "

..-he has constantly
displayed a very humble, positive, and optimistic attitude...He has
volunteered to take on a leadership role in several programs and has passed
on information that is vital to release preparation to several other inmates."
This federal corrections counselor has attested to who Mr. Cantu is
today. Mr. Cantu is a textbook example of what rehabilitation is, and he
submits that his rehabilitative efforts are the biggest indicator that he
is no longer a threat to public safety. There is nothing left to gain by

continuing to incarcerate Mr. Cantu, but punishment, and a colossal waste

of both tax dollars and resources.

CONCLUSION
Mr. Cantu prays that this Court would find him worthy of its mercy
and grace and grant him relief by granting his request for a sentence
reduction under the elderly offender criteria pursuant to 18 USC § 4205

(g).

Respectfully Requested,

mo mgs /3 Sa

Conrado Cantu
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 7 of 18

Conrado Cantu
1:05 CR 00458-001
Exhibit A
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 8 of 18

TRULINCS 51689179 - CANTU, CONRADO - Unit: LEX-V-C

FROM: 51689179

TO: Warden

SUBJECT: ***Request to Staff*** CANTU, CONRADO, Reg# 51689179, LEX-V-C
DATE: 03/02/2019 12:53:22 PM

To: Warden Quintana
inmate Work Assignment: N/A

Warden Quintana,
On January 19, 2019 | gave you a request for compassionate release/reduction in sentence pursuant to Program Statement
5050.49, and subsection 571.60 Section 4 Requests based on non-medical circumstances. At this time | have not heard back

from your office in regards to that request. The purpose of this email is an inquiry in this regard to see where we stand on the
reas lam hopeful to hear back from your office.

[epost Vy

: onal Cantu
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 9 of 18

Conrado Cantu
1:05 CR 00458-001
Exhibit B
~ Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 10 of 18

 
  

Education Department

ors
Lexington ‘ . Kentucky
This Certtftes That

Conrado Cantu

as completed the Course of Studp prescribed by the federal Bureau of Brisons

FINANCLAL PEACE UNIVERSITY
Qnd ts therefore entitled to this

Certificate of {3raqram Completion
Stuen at FAC Lextugton, Kentucky

December 18, 2018
VEC PCLL

Re - Entry! Coorningese

 

 

 

 
 

 

 

 

Conrado Cantu

Has completed the Course of Study prescribed by the Federal Bureau of Prisons

RESUME WRITING/INTERVIEW SKILLS
And is therefore entitled to this

Certificate of Program Completion
Given at FFIC Lexington, Kentucky

January 25, 2019
Tbe [Cte

 

Re -Entrp Coordffatar

 

 

 

 
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 12 of 18

LEXR3 * INMATE EDUCATION DATA * 03-05-2019
PAGE 001 * TRANSCRIPT * 18:32:27
REGISTER NO: 51689-179 NAME..: CANTU FUNC: PRT
FORMAT. ....: TRANSCRIPT RSP OF: LEX-LEXINGTON FMC

~----+-------------------~--- EDUCATION INFORMATION ~-------~~---~-----------~-----

FACL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME
LEX ESL HAS ENGLISH PROFICIENT 05-22-2006 0833 CURRENT
LEX GED HAS COMPLETED GED OR HS DIPLOMA 06-07-2006 1200 CURRENT

won no anne nn --- 2-2-7 +55 ----- EDUCATION COURSES ---~---------~---------~--------

SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
LEX DRUG M ACE - INTRO. TO CDL RPP 6 02-01-2019 CURRENT

LEX DRUG M AARP OVER 50 FIN RPP3 02-11-2019 02-13-2019 P Cc P 6
LEX DRUG M RESUME CLASS RPP2 01-09-2019 01-25-2019 P C P 20
LEX DRUG M FINANCIAL PEACE RPP 3 11-13-2018 12-18-2018 P C P 20
LEX DRUG M HEALTH CORE TOPIC RPP1 10-30-2018 10-30-2018 P C P 1
TEX FINANCE/CREDIT REPAIR 10-16-2017 11-01-2017 P C P 12
TEX REAL ESTATE 08-21-2017 10-03-2017 P C P 32
TEX CULINARY? :30A-1230P 02-21-2017 08-18-2017 P ¢C ¢€ 1080
TEX COMPUTER APP 5:30P-8:30P M-THU 05-23-2016 05-19-2017 PC C 720
TEX INVESTMENT AND RETIREMENT PLAN 01-09-2017 03-07-2017 P C P 32
TEX INTRO-CULART1230-230 12-08-2016 02-21-2017 P ¢c ¢ 102
TEX ROSETTA ITALIAN IIT 09-21-2016 02-02-2017 P ¢C P 80
TEX ROSETTA ITALIAN II 06-20-2016 09-21-2016 P C P 80
ENG RPP 6 - VETERANS GROUP 11-01-2012 07-14-2016 P C P 16
TEX ROSETTA ITALIAN I 04-08-2016 06-20-2016 P C P 80
TEX RESUME/INTERVIEW SKILLS 05-24-2016 06-07-2016 P Cc P 12
TEX HEALTH FAIR-VARIOUS TOPICS 04-29-2016 05-01-2016 P C P 2
ENG INTRO TO SPANISH LANGUAGE II 09-01-2015 11-24-2015 P C P 20
ENG RPP SS: STRATEGIC THINKING 05-21-2015 06-05-2015 P Cc P 12
ENG RPP SS: TECH. FOR EX-OFFENDERS 05-04-2015 05-19-2015 P Cc P 2
ENG RPP SS: COUNTDOWN TO FREEDOM 04-16-2015 04-16-2015 P Cc P 2
ENG RPP SS: DECISION MAKING SKILLS 02-19-2015 02-26-2015 P C P 12
ENG RPP: HISTORIA EL PACIFICO 09-30-2014 12-23-2014 P Cc P 30
ENG RPP: HISTORIA DE MEXICO 10-02-2014 12-23-2014 P Cc P 36
ENG RPP: SPANISH BAND OF BROTHERS 07-09-2014 09-24-2014 P Cc P 20
ENG LEISURE TIME HOBBY CRAFT 06-25-2014 06-25-2014 P ¢C P 1
ENG RPP RESTAURANT MANAGEMENT 04-08-2014 05-27-2014 P C P i
ENG ACE GREEK MYTHOLOGY 04-07-2014 06-23-2014 P C P 20
ENG COGNITIVE CHANGE 05-20-2014 05-20-2014 P Cc P 5
ENG RPP CAREER CENTER SELF PACED 05-20-2014 05-26-2014 P C P 20
ENG VT MSWORDO7 M-F 9AM - 11AM 04-09-2013 09-25-2013 Cc Ww iil 0
ENG COMPUTER VT 9AM-11AM 04-09-2013 09-24-2013 P W it 0
ENG RPP-21ST MONEY MANAGEMENT 02-01-2013 02-28-2013 P C P 20
ENG COMPUTER VT 7AM-9AM 06-08-2012 09-28-2012 P Ww tf 219
ENG VT MSWORDO7 M-F 7-9AM 06-08-2012 09-28-2012 Cc Ww iil 0
ENG VT MSWORDO7 M-F 9AM - 11AM 05-15-2012 06-08-2012 Cc W it 0
ENG COMPUTER VT 9AM-11AM 12-16-2011 06-08-2012 Cc Wi iL 0
ENG VT KEYBOARDING- M-F, 9AM -11AM 12-16-2011 05-15-2012 Cc C P 0
ENG RPP RC RESUME PREP 02-01-2012 02-28-2012 P C P 10
ENG RPP RC COUNTDOWN TO FREEDOM 02-01-2012 02-28-2012 P C P 10

G0002 MORE PAGES TO FOLLOW
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 13 of 18

LEXR3 * INMATE EDUCATION DATA * 03-05-2019
PAGE 002 OF 002 * TRANSCRIPT * 18:32:27
REGISTER NO: 51689-179 NAME..: CANTU FUNC: PRT
FORMAT.....: TRANSCRIPT RSP OF: LEX-LEXINGTON FMC
motte rrr EDUCATION COURSES = --------~-----373---7535 7557-77-77
SUB-FACL DESCRIPTION START DATE STOP DATE EVNT AC LV HRS
ENG RPP RC TECHNOLOGY 101 02-01-2012 02-28-2012 P C P 5
ENG RPP FAMILY REUNIFICATION 02-01-2012 02-28-2012 P C P 10
ENG RPP RC LIVING SKILLS 02-01-2012 02-28-2012 P ¢C P 5
ENG RPP RC MANAGING PAROLE 02-01-2012 02-28-2012 P C P 7
ENG RC PERSONAL MONEY MATTERS 02-01-2012 02-28-2012 P C P 5
ENG RPP EMPLOYMENT AFTER PRISON 02-01-2012 02-28-2012 P C P 10
BIG ASPHALT SHINGLE ACE CLASS 08-20-2010 10-08-2010 P C P 8
BIG ACE ROOF CONTRACTING 08-19-2010 10-07-2010 P C P 8
BIG BASIC ACCT 08-19-2010 10-07-2010 P C P 8
TDG #2 TYP/WPII-2-3:40/M-F 11-26-2007 07-21-2008 P Cc P 435
TDG OFFICE TECH PM AOE 12-3:30PM 04-16-2008 07-16-2008 PC C 172
TDG INTRO COMPUTER M-F 04-21-2008 07-03-2008 c Cc P 0
TDG BUSINESS MATH AOE OFFICE TECH 04-16-2008 05-13-2008 Cc Cc P 0
TDG KEYBOARDING AOE OFFICE TECH 04-16-2008 04-21-2008 Cc C P 0
TDG #2 TYP/WPI- 2-3:40/M-F 10-24-2006 11-26-2007 P C P 335
TDG BEGINNING LEATHER M&W 6PM-8PM 08-07-2007 10-31-2007 P C P 40
TDG M-W-F 9-10 AM 06-03-2006 10-10-2006 P C P 40

GO0000

TRANSACTION SUCCESSFULLY COMPLETED
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 14 of 18

Conrado Cantu
1:05 CR 0045-001
Exhibit C
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 15 of 18

U.S. Department of Justice

Federal Bureau of Prisons

 

 

FCI Englewood
9595 W Ouiney Avenue
Littleton, CO 80123

April 24, 2015
Dear Sir or Madam,

This letter is to let you know that since Conrado Cantu #51689-179 has been here at the
Federal Correctional Institution Englewood, Littleton, Colorado, he has constantly displayed a
very humble, positive and optimistic attitude. Mr. Cantu has participated and volunteered in
several programs and continues to sign up for extra-curricular activities. He has never received
any negative report as well as any incident reports his entire 43 months here at Englewood. He
has volunteered to take on a leadership role in several programs and has passed on information
that is vital to release preparation to several other inmates.

Mr. Cantu has been a vital part of our Veterans Group since it was started. He has helped
establish our criteria and volunteers his time in leading group meetings. He has officially become
one of the institution’s unit representatives for over 60 veteran inmates, all who have served in
every branch of the U.S. Armed Services. The group receives re-entry assistance and access to
outside agencies in preparation of their eventual release. With Mr. Cantu’s help, we also
expanded to group sessions and benefit training. Being from Texas, Mr. Cantu was instrumental
in helping us yather information about the Hazelwood Act and was not only able to pass on
viable information for veterans’ families, but also able to help is own daughter with college
tuition while he was incarcerated due to his status of being an honorable discharged veteran and
Texas native. Mr. Cantu has helped build and maintain this very successful reentry program that
has already benefited many veterans upon release.

While incarcerated, Mr. Cantu has made very good use of his time giving back to his
family and fellow inmates. Often, he has been seen providing positive solutions to other inmates

who have personal conflicts within the prison or at home.

If you have any questions, please contact me at (303)985-1566, extension 1378.

Very respectfully,

 

Di Taylor
Correctional Counselor / Veterans Group Coordinator
Federal Correctional Institution, Linglewood
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 16 of 18

CERTIFICATE OF SERVICE

I, Conrado Cantu, hereby certify that on the /{/; of March 2019, I

did place the enclosed motion for relief in the prison mailing system

addressed to the following:

US District Court
Court Clerk

US Attorney's Office

Signed under the penalty of perjury this l/ Day of March 2019.

f)

/}
/ {4 4.
 prisde (pA

Conrado Cantu
sayeig Pavuy

Gross XL ‘OpaeT

une wiasid “S'N

1S BuOIA OOEL
LELE aS ( -S \

ofajouuey abpne ajqesoucy

@6dL-689lo@ °

Screened by US Marsha

00
o
a
oO
MR
od
®
o
©
ou
Q
”)
><
oa
&
Oo
a
—
Oo
N
—
Oo
oO
Cc
Oo
To
®
r
Tt
od
oO
_
Cc
®
=
a)
Oo
oO
Q
oO
Ww
Tt
©
oO
Oo
LO
oO
od
®

CLSOh ,
Ky vepbunxar]
. 00.Shl xoG ‘Og
GATE GPA Loe AP LA pg Hag Bong begat! (7 P?W pepe
6UI-OBIIS gp fF" 7) Opvlver

 
Case 1:05-cr-00458 Document 314 Filed on 03/29/19 in TXSD Page 18 of 18

 

{2 © ScD: f
eu, paloscsur Ou DdUsTO Jeu Uae stu
JOU, Sup COs. O: Gurpinauoy 10) SeINDSTON 6 wk!

mande iG sin msc a noid eras raise Maer Sot

 

 

GVO NMOLSES7 L0ee
MENTO WOE:

  

Dreier ee OR SUR t Rs RAO SN MARAE

|

 
